In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐3112 
CHARLES KRIK, 
                                                  Plaintiff‐Appellant, 

                                  v. 

EXXON MOBIL CORPORATION, et al., 
                                               Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
            No. 10‐CV‐07435 — Manish S. Shah, Judge. 
                     ____________________ 

   ARGUED DECEMBER 6, 2016 — DECIDED AUGUST 31, 2017 
               ____________________ 

   Before WOOD, Chief Judge, and ROVNER and SYKES, Circuit 
Judges. 
    ROVNER, Circuit Judge. Charles Krik has lung cancer. And 
like  some  people  suffering  from  a  devastating  illness,  he 
sought to know if someone or something was to blame. In his 
case, as in many, there are several sources at which to point a 
finger. Krik smoked a pack and a half of cigarettes every day 
for  thirty  years.  From  1954  until  1960  Charles  Krik  also 
worked  aboard  navy  vessels  removing  insulation  produced 
2                                                               No. 15‐3112 

by Owens‐Illinois, Inc., which he claimed exposed him to as‐
bestos fibers. And for two weeks, he worked as an independ‐
ent contractor at Exxon Mobil’s (Mobil) Joliet refinery replac‐
ing  heaters  that  Krik  claimed  were  insulated  with  asbestos. 
Mobil presented counter‐evidence that the insulation at its re‐
finery did not contain asbestos. Nevertheless, Krik’s position 
was that Owens‐Illinois and Mobil exposed him to asbestos 
which  was  a  substantial  cause  of  his  lung  cancer.1  Before  a 
district court and jury, the defendants maintained that ciga‐
rettes  and  not  asbestos  exposure  caused  Krik’s  lung  cancer. 
After a seven‐day trial, the jury found that cigarettes were the 
sole cause of Krik’s cancer. Krik now claims that two rulings 
by  the  district  court  deprived  him  of  a  fair  trial.  First,  he 
claims  that  the  district  court  erred  by  excluding  testimony 
about  medical  causation  from  his  expert,  Dr.  Arthur  Frank, 
and second, that he was denied a fair trial when Mobil, with 
the knowledge of Owens‐Illinois, hired a private investigator 
to secretly conduct an interview of a sitting juror’s acquaint‐
ance, to verify and investigate information revealed by the ju‐
ror.  Because  we  hold  that  neither  issue  was  prejudicial  and 
denied Krik a fair trial, we affirm the judgment of the district 
court in all respects. 
A. Dr. Frank’s expert witness testimony 
    The  battle  over  the  expert  testimony  began  during  pre‐
trial motions. Prior to trial, the defendants filed motions be‐
fore Judge Lee of the Northern District of Illinois seeking to 
exclude Dr. Arthur Frank and other witnesses from testifying 
about  a  theory  of  causation  often  referred  to  as  “each  and 

                                                 
1 Krik initially sued many other corporations, but only these two defend‐

ants remain. See R. 1 (All references are to the record in the district court.)  
No. 15‐3112                                                                      3

every  exposure  theory,”  “any  exposure  theory,”  “the  single 
fiber  theory,”  or  “no  safe  level  of  exposure  theory”  among 
others.2 These theories posit that any exposure to asbestos fi‐
bers whatsoever, regardless of the amount of fibers or length 
of exposure constitutes an underlying cause of injury to the 
exposed individual. At the conclusion of the presentation of 
these  pre‐trial  motions,  Judge  Lee  concluded  that  Krik  had 
not  established  that  the  “any  exposure”  theory  was  suffi‐
ciently reliable to warrant admission under Rule 702 and the 
Supreme Court’s seminal case on the admissibility of expert 
witness  testimony,  Daubert  v.  Merrell  Dow  Pharmaceuticals, 
Inc., 509 U.S. 579 (1993). Judge Lee precluded Krik from offer‐
ing any expert testimony espousing such a theory at trial. Krik 
does not challenge that ruling through this appeal. 
      Before  trial,  the  case  was  transferred  to  Judge  Manish 
Shah. Despite the earlier Daubert ruling, Krik called Dr. Frank 
at trial, hoping that a newly packaged “cumulative exposure 
theory” would skirt Judge Lee’s earlier ruling on the motion 
in limine. During voir dire of Dr. Frank, however, Judge Shah 
concluded that Dr. Frank’s testimony was still “not tied to the 
specific quantum of exposure attributable to the defendants, 
but was instead based on his medical and scientific opinion 
that every exposure is a substantial contributing factor to the 
cumulative  exposure  that  causes  cancer.”  Krik  v.  Owens‐
                                                 
2 In the second part of the motion, Mobil sought to bar Dr. Frank “from 

offering  any  specific  causation  testimony  regarding  Mobil.”  R.  140  at  1, 
pageID 2618. Judge Lee held that “to the extent that Plaintiff will present 
facts at trial that he was exposed to asbestos at ExxonMobil facilities and 
Dr[s]. Frank and Parker will rely upon such facts at trial, the experts will 
be  permitted  to  testify  at  trial  regarding  such  exposure,  subject  to  the 
Court’s  ruling  precluding  testimony  as  to  the  “Any  Exposure”  theory.” 
Krik v. Crane Co., 76 F. Supp. 3d 747, 756 (N.D. Ill. 2014). 
4                                                      No. 15‐3112 

Illinois,  Inc., No.  10‐CV‐07435, 2015 WL 5050143, at *1  (N.D. 
Ill.  Aug.  25,  2015)  (hereinafter  Krik,  2015  WL  5050143  (J. 
Shah)). He cited, as examples, the following statements of Dr. 
Frank: “… If there is exposure to a cancer causing agent, that 
becomes  part  of  the  totality  of  the  exposure.  Some  may 
contribute  more,  some  may  contribute  less,  but  they  are  all 
part of the exposure.” Id. (citing R. 376 at 262, pageId 10135); 
and “If the exposure took place, it was part of the cumulative 
exposure that someone had.” Id. Judge Shah indicated that he 
was  following  the  pre‐trial  determination  of  Judge  Lee  and 
that  the  “cumulative  exposure”  testimony  was  no  different 
than the testimony proffered in front of Judge Lee. Krik, 2015 
WL 5050143, at *1 (J. Shah). 
    On appeal, we review a district court’s decision to deny a 
motion for a new trial for an abuse of discretion. United States 
v. Lawrence, 788 F.3d 234, 244 (7th Cir. 2015). Whether the dis‐
trict court applied the Daubert framework properly is a ques‐
tion we review de novo but we review the decision to exclude 
or admit the expert witness testimony for an abuse of discre‐
tion only. C.W. ex rel. Wood v. Textron, Inc., 807 F.3d 827, 835 
(7th Cir. 2015). The party seeking to introduce the expert wit‐
ness testimony bears the burden of demonstrating that the ex‐
pert witness testimony satisfies the standard by a preponder‐
ance of the evidence. Lewis v. CITGO Petroleum Corp., 561 F.3d 
698, 705 (7th Cir. 2009). 
   Krik does not dispute that the district court identified and 
applied the appropriate Daubert framework, rather, he argues 
that Judge Shah made an errant factual determination that the 
cumulative exposure theory was the  same  as  the “each and 
every exposure” theory that Judge Lee had barred. We there‐
No. 15‐3112                                                        5

fore review this decision and the decision to exclude the cu‐
mulative  exposure‐based  testimony  for  an  abuse  of  discre‐
tion. Judge Shah found that the cumulative exposure theory 
was the same as the “each and  every exposure” theory and 
prohibited testimony based on this theory and the reasoning 
of  Judge  Lee  supplemented  by  his  own  analysis.  We  agree 
and therefore conclude that it was not an abuse of discretion 
to  exclude  the  testimony  nor  to  deny  the  motion  for  a  new 
trial. 
    Subsumed within this question of the expert testimony are 
really four issues: First, whether the cumulative exposure the‐
ory was sufficiently similar to the “each and every exposure” 
theory such that Judge Lee’s pre‐trial ruling covered the for‐
mer  theory  as  well.  Second,  and  relatedly,  whether  Judge 
Shah  properly  followed  Judge  Lee’s  ruling.  Third,  whether 
Judge  Shah  abused  his  discretion  by  refusing  to  allow  Dr. 
Frank  to  testify  about  a  cumulative  exposure  theory,  and 
fourth, whether he abused his discretion when he refused to 
grant  a  new  trial.  Because  these  issues  are  intertwined  and 
overlap, we address them wholesale as we review the propri‐
ety of excluding Dr. Frank’s testimony. 
   Any assessment of the admissibility of expert witness tes‐
timony begins with Federal Rule of Evidence 702 and the Su‐
preme Court’s opinion in Daubert, as together they govern the 
admissibility of expert witness testimony. Rule 702 states: 
       A  witness  who  is  qualified  as  an  expert  by 
       knowledge, skill, experience, training, or educa‐
       tion may testify in the form of an opinion or oth‐
       erwise if: 
6                                                     No. 15‐3112 

       (a) the expert’s scientific, technical, or other spe‐
       cialized knowledge will help the trier of fact to 
       understand the evidence or to determine a fact 
       in issue; 
       (b) the testimony is based on sufficient facts or 
       data; 
       (c) the testimony is the product of reliable prin‐
       ciples and methods; and 
       (d) the expert has reliably applied the principles 
       and methods to the facts of the case. 
Fed. R. Evid. 702. In addition, Federal Rule of Evidence 403 
overlays all other evidentiary rules by stating that a court may 
“exclude relevant evidence if its probative value is substan‐
tially outweighed by the danger of … unfair prejudice, con‐
fusing the issues, [or] misleading the jury.” Fed. R. Evid. 403. 
    The Supreme Court has interpreted Rule 702 with a flexi‐
ble  standard  that  boils  down  to  two  over‐arching  require‐
ments  for  expert  witness  testimony.  The  expert  testimony 
must be “ground[ed] in the methods and procedures of sci‐
ence” and must “assist the trier of fact to understand or deter‐
mine a fact in issue.” Daubert, 509 U.S. at 590–91. Daubert re‐
quires the district court to act as an evidentiary gatekeeper, 
ensuring that an expert’s testimony rests on a reliable founda‐
tion and is relevant to the task at hand. Id. at 589. To do this a 
trial judge must make a preliminary assessment that the testi‐
mony’s underlying reasoning or methodology is scientifically 
valid and properly applied to the facts at issue. Id. at 592–93. 
The  district  court  holds  broad  discretion  in  its  gatekeeper 
function of determining the relevance and reliability of the ex‐
pert opinion testimony. Kumho Tire Co. v. Carmichael, 526 U.S. 
No. 15‐3112                                                          7

137,  141  (1999).  Our  circuit  has  given  courts  the  following 
guidance  to  determine  the  reliability  of  a  qualified  expert’s 
testimony  under  Daubert,  stating  that  they  are  to  consider, 
among other things: “(1) whether the proffered theory can be 
and has been tested; (2) whether the theory has been subjected 
to peer review; (3) whether the theory has been evaluated in 
light of potential rates of error; and (4) whether the theory has 
been accepted in the relevant scientific community.” Baugh v. 
Cuprum S.A. de C.V., 845 F.3d 838, 844 (7th Cir. 2017); see also 
Smith v. Ford Motor Co., 215 F.3d 713, 719 (7th Cir. 2000). De‐
spite the list, we have repeatedly emphasized that “no single 
factor is either required in the analysis or dispositive as to its 
outcome.” Smith, 215 F.3d at 719; see also Kumho Tire Co., 526 
U.S. at 151–52. The district court may apply these factors flex‐
ibly as the case requires. United States v. Brumley, 217 F.3d 905, 
911  (2000).  Indeed  Daubert  itself  contemplated  a  flexible 
standard with broad discretion given to district court judges. 
Daubert, 509 U.S. at 593. 
     Judge  Lee’s  pre‐trial  motion  concluded  that  under  both 
Illinois  law  and  maritime  law,  a  plaintiff  must  demonstrate 
that  asbestos  was  a  “substantial  contributing  factor”  to  his 
injury. Krik v. Crane Co., 76 F. Supp. 3d 747, 753 (N.D. Ill. 2014) 
(hereinafter Krik, 76 F. Supp. 3d 747 (J. Lee)), citing Lindstrom 
v.  A‐C  Prod.  Liab.  Tr.,  424  F.3d  488,  493  (6th  Cir.  2005) 
(maritime  law);  Thacker  v.  UNR  Indus.,  Inc.,  603  N.E.2d  449, 
457  (Ill.  1992)  (Illinois  law).  Judge  Lee  noted  that  asbestos‐
induced lung cancer is dosage dependent—that is, the risk of 
contracting lung cancer from asbestos depends on the length 
of  time  of  exposure  and  the  amount  of  exposure.  To 
determine  whether  any  exposure  constitutes  a  substantial 
contributing factor, therefore, one would have to understand 
the timing and amount of exposure. But rather than testifying 
8                                                       No. 15‐3112 

that  the  particular  dose  of  asbestos  to  which  Krik  had  been 
exposed  was  a  substantial  contributing  factor  to  his  illness, 
Judge  Lee  explained,  Dr.  Frank’s  theory  was  based  on  a 
premise that each and every exposure to asbestos, including 
the first exposure, no matter how de minimis, “is a substantial 
contribution to the cumulative total.” Krik, 76 F. Supp. 3d at 
753 (J. Lee). As Dr. Frank further explained: “Either it’s zero 
or it’s substantial; there is no such thing as not substantial.” 
R.  66‐3  at  23,  pageID  923.  Even  one  minute  of  exposure,  he 
opined,  would  be  a  substantial  contributing  factor  to  a 
person’s ultimate disease. R. 376 at 273–74, pageID 10146‐47. 
Applying  Daubert,  the  court  concluded  that  the  “any 
exposure”  theory  ignored  fundamental  principles  of 
toxicology  that  illnesses  like  cancer  are  dose  dependent. 
Krik’s experts did not plan to offer any evidence about how 
much asbestos exposure Krik experienced and whether that 
dosage  could  have  been  a  substantial  contributing  factor  to 
lung  cancer.  In  fact  Krik’s  experts  readily  admitted  in  their 
depositions  that  they  had  not  considered  any  information 
about  amount  of  exposure  in  their  analyses.  Instead,  Dr. 
Frank’s asserted theory would be that any and all exposure to 
asbestos  is  a  substantial  contributing  factor  to  lung  cancer. 
The law of causation, however, required the plaintiff to prove 
that  the  defendants’  acts  or  products  were  a  “substantial 
contributing factor” to Krik’s illness. De minimis exposure is 
not sufficient. Krik, 76 F. Supp. 2d at 753 (Lee) (citing maritime 
and  Illinois  law).  And  substantial  exposure  that  cannot  be 
attributed  to  a  particular  defendant  is  likewise  insufficient. 
Moreover,  the  experts,  as  Judge  Lee  described,  had  not 
presented any individualized analysis of the level of asbestos 
exposure,  had  provided  only  generalized  citations  to 
scientific  literature  with  no  indication  that  they  were 
No. 15‐3112                                                          9

authorities  upon  which  the  experts  would  rely,  did  not 
identify  any  peer‐reviewed  scientific  journal  adopting  this 
theory,  did  not  cite  any  medical  studies  or  discuss  an  error 
rate. Id. at 754. The experts used the theory with “little to no 
evaluation of the actual facts of this case.” Id. In short, Krik 
failed  to  bear  the  burden  of  demonstrating  that  Dr.  Frank’s 
theory  would  satisfy  the  minimal  requirements  of  Federal 
Rule of Evidence 702 and Daubert. Judge Lee thus precluded 
Krik  from  offering  any  expert  testimony  espousing  such  a 
theory at trial. 
    In light of Judge Lee’s ruling barring the use of “each and 
every exposure” testimony, Krik attempted to repackage Dr. 
Frank’s testimony as being based on a “cumulative exposure” 
theory. Under this theory, every minute of exposure adds to 
the cumulative exposure and thus becomes a substantial con‐
tributing factor. Judge Shah concluded, however, that the “cu‐
mulative exposure” theory was merely more of the same. He 
followed and then reiterated Judge Lee’s finding by noting: 
       To find a defendant liable, plaintiff must prove 
       causation  attributable  to  that  defendant.  It 
       would  be misleading  and  confusing for an ex‐
       pert  to  opine—particularly  using  the  legal  ter‐
       minology of “substantial contributing factor”—
       that  Krik’s  cancer  was  caused  by  defendants 
       when  the  foundation  for  the  opinion  was  that 
       every exposure (without regard to dosage) con‐
       tributes to cause cancer. 
Krik, 2015 WL 5050143, at *1 (J. Shah). In other words, causa‐
tion requires that an expert connect the nature of the asbestos 
exposure and pair it with a Daubert‐approved methodology 
10                                                       No. 15‐3112 

that can be used to determine whether such an exposure was 
a substantial cause of the defendant’s injury. 
    We  agree  that  Dr.  Frank’s  cumulative  exposure  theory 
was no different from the “each and every exposure” theory 
in  all  relevant  ways.  In  fact,  at  the  Daubert  hearing,  Krik’s 
counsel explained how they were the same: 
       THE  COURT:  Looking  at  the  September  16, 
       2011 expert report … , which states: “The cumu‐
       lative exposures he, meaning Krik, had to asbes‐
       tos  from  any  and  all  products  containing  any 
       and  all  fiber  types  would  have  contributed  to 
       his  developing  these  two  conditions.”  …  So 
       does he mean as part of this opinion that any ex‐
       posure to asbestos should be considered a sub‐
       stantial factor to Mr. Krik’s ailment?  
       Mr. McCoy: Yes, Judge. That’s right. That’s how 
       Dr.  Frank  would  say,  any  exposure.  All  expo‐
       sures contribute. 
R.  295  at  29–30,  pageID  7365‐66  (emphasis  added).  Counsel 
went on to explain: 
       …  the  cumulative  exposure  is  considered  the 
       cause  from  the  scientific  and  medical  perspec‐
       tive.  You  don’t  open  up  scientific  publications 
       and read these articles, and the articles saying, 
       well, this two days doing this is a cause, and this 
       two days doing this is a cause of whatever per‐
       son or group is being written about. What they 
       always say is that the cumulative exposure is the 
       cause. So thatʹs why Dr. Frank is saying, each expo‐
No. 15‐3112                                                      11

       sure is [sic] substantial contribution to that cumula‐
       tive  total.  That’s  what  he’s  saying.  And  that’s 
       what—that’s what his testimony will be. 
Id. at 33, pageID7369 (emphasis added). 
   Dr. Frank’s own testimony at his deposition about his the‐
ory conflated “each and every exposure” with a cumulative 
exposure theory as highlighted below. During the deposition, 
Krik’s  counsel  asserted  several  positions  one  after  another 
and asked his opinion on each one. He agreed with each of 
the following statements: 
       •      “Once  the  cancer has been  attributed  to 
       asbestos, each exposure can be considered a sub‐
       stantial contributing cause of lung cancer.”  
       •      “The cumulative exposure to asbestos from 
       each and every product of any and all fiber types 
       contributes to asbestos caused lung cancer.” 
       •      It is virtually never possible to know the 
       exact  dose  from  any  product,  but  it  is  recog‐
       nized that any exposure above zero is a contrib‐
       uting factor to the cumulative exposure.” 
       •      “Since the exposures are cumulative, indi‐
       vidual  exposures  cannot  be  ruled  out  as  a 
       cause.” 
       •      “No minimum duration is needed for an 
       asbestos exposure to be a cause if the cancer is 
       attributed to cumulative exposure.” 
R. 328‐3, 167–68, pageID 8733 (emphasis added). 
   Based on Dr. Frank’s own testimony and Krik’s counsel’s 
position, Judge Shah readily and correctly concluded that the 
12                                                    No. 15‐3112 

cumulative exposure theory was no different from the “each 
and every exposure” theory that had been excluded at the mo‐
tion in limine: 
      as  became  clear  during  a  voir  dire  of  the  wit‐
      ness, his causation testimony was not tied to the 
      specific quantum of exposure attributable to the 
      defendants, but was instead based on his medi‐
      cal and scientific opinion that every exposure is 
      a substantial contributing factor to the cumula‐
      tive exposure that causes cancer. See, Trial Tr. at 
      262:13–16 (“… if there is exposure to a cancer‐
      causing agent, that becomes part of the totality 
      of  the  exposure.  Some  may  contribute  more, 
      some may contribute less, but they are all part 
      of  the  exposure.”); Id. at  262:8–9  (“If  the  expo‐
      sure took place, it was part of the cumulative ex‐
      posure  that  someone  had.”).  This  “cumulative 
      exposure” testimony was no different than the 
      testimony  proffered  at  the  Daubert  stage.  See 
      Krik, 76 F.Supp.3d at 752–53 (quoting plaintiffʹs 
      counsel  as  describing  the  testimony  as  one 
      based on cumulative exposure) 
Krik, 2015 WL 5050143, at *1 (J. Shah) (emphasis added). 
   Thus, Judge Shah made clear that he was following Judge 
Lee’s previous ruling when he made a determination in line 
with that ruling—that is, that both theories are the same for 
purposes of determining causation: 
      Judge  Lee  addressed  the  “cumulative  expo‐
      sure” testimony proposed by the plaintiff in his 
      opinion. And at pages 7 to 8 of his opinion, he 
No. 15‐3112                                                       13

       quotes plaintiff’s counsel as saying that cumu‐
       lative exposure is the cause, and that what Dr. 
       Frank  is saying  is that each  exposure is a sub‐
       stantial  contribution  to  the  cumulative  total. 
       Judge  Lee  then  held  that,  “This  is  not  an  ac‐
       ceptable  approach  for  a  causation  expert  to 
       take.” 
       *** 
       That  is  the  “each  and  every  exposure”  theory 
       that Judge Lee has barred, and so Dr. Frank can‐
       not give a similar response to a hypothetical in 
       this case. … So I am not expanding Judge Lee’s 
       ruling in any way. I am simply implementing it. 
R. 336 at 4–6, pageID 9409‐9411. See also R. 376 at 354, PageID 
10227 (“As was clear when Judge Lee said that it is not an ac‐
ceptable approach for a causation expert to take, namely … to 
take  an  approach  based  on  cumulative  exposure  that’s  in‐
formed  by  an  each‐and‐every  exposure  opinion,  it  remains 
clear to me in light of the factual proffer that Dr. Frank’s cu‐
mulative exposure testimony is based on the each‐and‐every‐
exposure theory above … .”) 
     To summarize, the principle behind the “each and every 
exposure” theory and the cumulative exposure theory is the 
same—that it is impossible to determine which particular ex‐
posure  to  carcinogens,  if  any,  caused  an  illness.  In  other 
words,  just  like  “each  and  every  exposure,”  the  cumulative 
exposure theory does not rely upon any particular dose or ex‐
posure to asbestos, but rather all exposures contribute to a cu‐
mulative dose. The ultimate burden of proof on the element 
of  causation,  however,  remains  with  the  plaintiff.  Shelton  v. 
14                                                         No. 15‐3112 

Old  Ben  Coal  Co.,  933  F.2d  504,  508  (7th  Cir.  1991);  Nolan  v. 
Weil‐McClain, 233 Ill. 2d 416, 435 (Ill. 2009). Requiring  a de‐
fendant to exclude a potential cause of the illness, therefore, 
improperly  shifts  the  burden  to  the  defendants  to  disprove 
causation  and  nullifies  the  requirements  of  the  “substantial 
factor”  test.  The  Sixth  and  Ninth  Circuits  have  likewise  ex‐
cluded  these  cumulative  and/or  ”each  and  every  exposure” 
theories for similar reasons. As the Ninth Circuit explained: 
        such  a  theory  of  liability  would  render  the 
        substantial‐factor  test  essentially  meaningless. 
        Allowing  causation  to  be  established  through 
        testimony  like  [the  expert’s]  would  “permit 
        imposition  of  liability  on  the  manufacturer  of 
        any [asbestos‐containing] product with which a 
        worker  had  the  briefest  of  encounters  on  a 
        single  occasion.”  This  is  precisely  the  sort  of 
        unbounded  liability  that  the  substantial  factor 
        test was developed to limit. 
McIndoe v. Huntington Ingalls Inc., 817 F.3d 1170, 1177 (9th Cir. 
2016) (internal citations omitted). Lindstrom v. A‐C Prod. Liab. 
Tr., 424 F.3d 488, 493 (6th Cir. 2005) (“The requirement, how‐
ever, is that the plaintiff make a showing with respect to each 
defendant that the defendant’s product was a substantial fac‐
tor in plaintiff’s injury … . A holding to the contrary would 
permit  imposition  of  liability  on  the  manufacturer  of  any 
product with which a worker had the briefest of encounters 
on a single occasion.”) 
    As Owens‐Illinois points out in its brief, more than thirty 
other federal courts and state courts have held that this cumu‐
lative/”any exposure” theory is not reliable. See Brief of Ow‐
ens‐Illinois  at  46–47  (citing  cases);  Notice  of  Supplemental 
No. 15‐3112                                                        15

Authorities, Appellate Court Record at 70. The district court 
did not err and certainly did not abuse its discretion by ex‐
cluding this testimony. 
    The final piece of Krik’s expert witness argument is that 
the district court errantly excluded a document entitled “the 
Helsinki document,” which Krik’s counsel sought to offer to 
support the “cumulative exposure” theory. As with the other 
evidentiary decisions, we review this decision for an abuse of 
discretion. Chemetall GMBH v. ZR Energy, Inc., 320 F.3d 714, 
722 (7th Cir. 2003). The Helsinki document is a statement de‐
veloped at an international public policy conference in Hel‐
sinki in 1997 by consensus by a group of nineteen experts in 
the field of asbestos disease. R. 412‐4 at 1, pageID . One prop‐
osition within  the  Helsinki document states that “[c]umula‐
tive  exposure  on  a  probability  basis  should  thus  be  consid‐
ered the main criteria for the attribution of a substantial con‐
tribution by asbestos to lung cancer risk.” R. 412‐4 at 4, pageID 
13657.  No  party  established  that  the  Helsinki  criteria  came 
from a learned treatise or was the result of any scientific stud‐
ies. As Dr. Frank himself testified, the document came from 
the consensus of a number of experts and, indeed, Dr. Frank 
disagreed with some of the statements in the document, par‐
ticularly the document’s probability‐based methodology that 
concludes  that  the  “likelihood  that  asbestos  exposure  has 
made a substantial contribution increases when the exposure 
increases.”  Id.  Dr.  Frank  did  not  refer  to  the  document,  let 
alone rely on it. Judge Shah concluded that the generalness of 
the  document  would  end  up  being  unfairly  prejudicial  and 
would confuse the jury. Specifically, Judge Shah explained: 
       As a set of consensus principles announced by 
       an international public policy conference, these 
16                                                         No. 15‐3112 

        criteria were not substantive evidence of causa‐
        tion;  rather,  they  were  materials  that  could  be 
        relied upon by an expert. In this case, the Hel‐
        sinki  Criteria  provided  a  backdrop  to  the  his‐
        tory  of  the  study  of  asbestos  and  disease,  and 
        fodder for cross‐examination of defendants’ ex‐
        perts.  But  they  were  not  admissible  as  inde‐
        pendent exhibits of substantive evidence or as a 
        foundation  for  inadmissible  causation  testi‐
        mony. Moreover, based on the ruling excluding 
        unreliable and non‐case‐specific causation testi‐
        mony, Krik, 76 F. Supp. 3d at 753–54, it would 
        have been confusing and unfairly prejudicial to 
        allow the Helsinki Criteria to stand as evidence 
        from which a jury could infer defendants’ liabil‐
        ity as to causation. Finally, because the criteria 
        were discussed during testimony several times 
        during the trial, the limitation on the use of one 
        article  during  the  direct  examination  of  Frank 
        did not render the entire trial unfair to the plain‐
        tiff. 
Krik, 2015 WL 5050143, at *1, n.3 (J. Shah). Many other courts 
have rejected the Helsinki criteria for similar reasons. See, e.g., 
Rockman  v.  Union  Carbide  Corp.,  No.  CV  RDB‐16‐1169,  2017 
WL 3022969, at *5 (D. Md. July 17, 2017); Bell v. Foster Wheeler 
Energy  Corp.,  No.  CV  15‐6394,  2016  WL  5847124,  at  *3,  n.3 
(E.D. La. Oct. 6, 2016), reconsideration denied, No. CV 15‐6394, 
2017 WL 876983 (E.D. La. Mar. 6, 2017); Watkins v. Affinia Grp., 
2016‐Ohio‐2830, ¶ 37, 54 N.E.3d 174, 182; Matter of James Wil‐
son  Assoc.,  965  F.2d  160,  173  (7th  Cir.  1992);  United  States  v. 
Dixon, 413 F.3d 520, 524–25 (5th Cir. 2005); Yates v. Ford Motor 
Co., 113 F. Supp. 3d 841, 862 (E.D.N.C. 2015); Betz v. Pneumo 
No. 15‐3112                                                          17

Abex, LLC, 44 A.3d 27, 47, 55 n.35 (Pa. 2012); Bostic v. Georgia‐
Pacific  Corp.,  439  S.W.3d  332,  356–57  (Tex.  2014).  We  cannot 
say that it was an abuse of discretion for the district court to 
do likewise. 
B. The juror investigation issue 
    During  jury  selection,  the  prospective  jurors  were  asked 
both collectively and individually if they recognized anyone 
involved in the case, including the parties and potential wit‐
nesses. Juror McGregor reported that she did not know any‐
one on the list. The next day, however, McGregor delivered a 
note to the court in which she stated: “While I do not know 
Mr. Krik personally we might have been at a birthday party 
for a former pipefitter and a good friend of mine last year. His 
name is Bob Scamen. I just wanted you to be aware of this. I 
did not think about this until the ride home last night.” R. 349 
at 3, pageID 9547. 
    The  court  read  the  note  to  counsel  for  all  parties.  Krik’s 
counsel  responded,  “From  plaintiff’s  end,  I  don’t  see  that 
poses any problem.” R. 375 at 108, pageID 9980. Outside the 
presence  of  the  jury,  the  Judge  questioned  both  Krik  and 
McGregor about the events set forth in the note. Krik told the 
court that he did not know Bob Scamen and that he did not 
think he was at the birthday party. McGregor stated that she 
was not sure whether she encountered Krik at Scamen’s birth‐
day party, that Scamen was her only pipefitter friend, and that 
her association with him would not improperly influence her. 
The  defendants  moved  to  remove  McGregor  from  the  jury, 
but the district court denied their motion as well as a subse‐
quent motion for a mistrial. We review a district court’s deci‐
sion to deny the request for a new trial for an abuse of discre‐
tion. United States v. Hilliard, 851 F.3d 768, 778 (7th Cir. 2017).
18                                                       No. 15‐3112 

     After the jury returned the verdict, Judge Shah met with 
the jurors to thank them for their service. During that conver‐
sation, McGregor revealed that she had learned that an inves‐
tigator, whom she believed to be working for the defense, had 
contacted her friend Scamen to ask about his birthday party. 
No one had ever approached the court about such an investi‐
gation,  and  thus  it  came  as  a  surprise  to  the  district  court 
judge. Consequently, several days later the court, sua sponte, 
scheduled  an  unusual  post‐trial  status  conference  in  which 
the  judge  advised  all  counsel  of  the  information  he  had  re‐
ceived from juror McGregor. Counsel for Mobil confessed to 
having sent out the investigator, admitting in the process that 
it researched the permissibility and found nothing directly on 
point, and that it had considered advising the court but opted 
against it. R. 399‐11 at 3, pageID 12731. The defense counsel 
further admitted that it was aware of the risk that the investi‐
gation might have an impact on a sitting juror, that it might 
be deemed to be an invasion of her privacy, and that it was 
willing to take the risk nevertheless. Id. at 4‐5, pageID 12732‐
33.  Owens‐Illinois  was  also  aware  of  the  investigation,  but 
neither defense counsel informed Krik’s counsel. 
    Krik argues that the investigation prejudiced the trial and 
filed a motion requesting a new trial. Krik’s arguments can be 
summarized  as  follows:  the  questioning  of  Scamen  could 
have  influenced  McGregor  by  intimidating  her,  by  causing 
her to worry about her privacy and potential harassment, and 
by distracting her with details of a private investigation dur‐
ing the course of a trial. 
    To obtain a new trial based on improper contact with a ju‐
ror, the complaining party must show prejudice. United States 
v. Olano, 507 U.S. 725, 739 (1993) (the ultimate inquiry is “Did 
No. 15‐3112                                                         19

the  intrusion  affect  the  jury’s  deliberations  and  thereby  its 
verdict?”) The party seeking a new trial bears the burden of 
demonstrating  the  likelihood  of  prejudice, and  it is  a  heavy 
burden at that. Aldridge v. Forest River, Inc., 635 F.3d 870, 876 
(7th Cir. 2011). 
     In order to determine whether there was such prejudice, 
the Supreme Court dictates that in the face of allegations of 
juror influence, the court should hold a hearing in which the 
complainant has the opportunity to prove actual bias. Smith 
v. Phillips, 455 U.S. 209, 215 (1982). But the hearing must walk 
a  fine  line.  Our  system  stringently  protects  the  confidential 
deliberations of juries both for the sake of finality and lest ju‐
rors  be  chilled  from  frank  discussion  in  their  deliberations 
and subject to continual harassment by those wishing to set 
aside a verdict. See, e.g. Tanner v. United States, 483 U.S. 107, 
119–20 (1987). This protection is embodied in Federal Rule of 
Evidence 606(b) which prohibits most testimony about what 
influenced a juror. The rule states: 
          (b)  During  an  Inquiry  Into  the  Validity  of  a 
          Verdict or Indictment. 
       
          (1)  Prohibited  Testimony  or  Other  Evidence. 
          During an inquiry into the validity of a verdict 
          or indictment, a juror may not testify about any 
          statement made or incident that occurred dur‐
          ing  the  jury’s  deliberations;  the  effect  of  any‐
          thing on that juror’s or another juror’s vote; or 
          any juror’s mental processes concerning the ver‐
          dict or indictment. The court may not receive a 
20                                                       No. 15‐3112 

       juror’s  affidavit  or  evidence  of  a  juror’s  state‐
       ment on these matters. 
       (2)  Exceptions.  A  juror  may  testify  about 
       whether: 
       (A) extraneous prejudicial information was im‐
       properly brought to the jury’s attention; 
       (B)  an  outside  influence  was  improperly 
       brought to bear on any juror; or 
       (C) a mistake was made in entering the verdict 
       on the verdict form. 
Fed. R. Evid. 606. 
   To  balance  those  competing  interests  between  the  re‐
quired hearing and Rule 606(b)’s prohibitions, a court must 
       limit the questions asked the jurors to whether 
       the communication was made and what it con‐
       tained, and then, having determined that com‐
       munication took place and what exactly it said, 
       to  determine—without  asking  the  jurors  any‐
       thing further and emphatically without asking 
       them  what  role  the  communication  played  in 
       their thoughts or discussion—whether there is a 
       reasonable  possibility  that  the  communication 
       altered their verdict. 
Hall v. Zenk, 692 F.3d 793, 806 (7th Cir. 2012) (citing Haugh v. 
Jones & Laughlin Steel Corp., 949 F.2d 914, 917 (7th Cir. 1991)).  
   The  district  court  determined  that  no  hearing  was  re‐
quired in this case, both because Krik had not asked for one, 
and more importantly, there was no dispute as to the exist‐
ence  or  content  of  the  communication.  See  United  States  v. 
No. 15‐3112                                                    21

Sanders, 962 F.2d 660, 673 (7th Cir. 1992) (no hearing required 
where questioning jurors would not have revealed additional 
information). The only question is one that cannot be helped 
by a hearing—whether there is a reasonable possibility that 
the jury’s verdict was altered by the investigation in any man‐
ner. That question could only be answered by asking the ju‐
rors the quintessential forbidden question as to what role the 
communication  played  in  their  thoughts  or  discussion.  See 
Hall, 692 F.3d at 806. 
   In this case, the district court determined that: 
       There was no prejudice to Krik in Mobil’s inter‐
       view  of  Scamen.  In  this  context,  prejudice  is 
       demonstrated  through  conduct  that  leads  to  a 
       compelling inference of external pressure to re‐
       turn  a  verdict  unfavorable  to  the  movant.  No 
       such  inference  is  reasonable  here  because  de‐
       fendants did not directly contact the juror and 
       the subject of their interview with Scamen was 
       entirely independent of the merits of the case. 
Krik, 2015 WL 5050143 at *3 (J. Shah). The district court sur‐
veyed the types of contact that might be deemed prejudicial—
attempted or perceived bribes, exposure to extraneous infor‐
mation directly concerning liability, threats, indirect commu‐
nications suggesting a party’s guilt, and external contact that 
forces a verdict. See Id. (citing cases). The court noted that con‐
duct that  has no obvious implication  on the outcome of the 
trial is not prejudicial. 
   Despite our holding in this case, we note that in general 
investigating a sitting juror is fraught with danger—such an 
22                                                         No. 15‐3112 

investigation could be seen by the juror as intimidation or har‐
assment. Such an investigation might lead a juror to be con‐
cerned that the continued investigations might reveal embar‐
rassing or private details of her life, or worry that even a be‐
nign short investigation might be just the beginning of a much 
more  thorough  and  invasive  one.  This  could  breed  resent‐
ment, anxiousness, or distract a juror from the task at hand. 
See Sinclair v. United States, 279 U.S. 749, 765 (1929) (“The mere 
suspicion that he, his family, and friends are being subjected 
to surveillance by such persons is enough to destroy the equi‐
librium of the average juror and render impossible the exer‐
cise of calm judgment upon patient consideration.”) It could 
also be viewed by a court as a bad faith attempt to purposely 
create prejudice and thus have an unwanted juror removed 
from the jury. In this case, just after McGregor sent her note, 
the  defendants  moved  unsuccessfully  to  have  her  removed 
from the jury. A cynical court might view the investigation of 
the juror as a back‐door attempt to create prejudice. Moreo‐
ver, there is no reason why counsel for Mobil could not have 
asked the court for permission to conduct this limited inves‐
tigation.  From  the  discussion  during  the  post‐trial  proceed‐
ing, it appears that Mobil’s counsel was either hoping that its 
investigation would not be discovered or banking on the pos‐
sibility  that  it  could  ask  for  forgiveness  later  rather  than  be 
denied permission up front. We do not condone such behav‐
ior and would encourage, as the district court proposed, that 
such a practice be evaluated by the court’s rules committee or 
chief judge. We also do not think that, in the normal course of 
events,  a  judge’s  admonition  that  “anything  that  you  have 
seen or heard outside the courtroom is not evidence and must 
No. 15‐3112                                                       23

be entirely disregarded” cures this particular potential prob‐
lem. The curative instruction is unlikely to remedy the ills of 
a distracted, unnerved, or embarrassed juror. 
    For this case, however, we need not rule about the propri‐
ety of such a practice because we have determined that there 
was no prejudice to Krik and that the investigation could not 
have altered the course or outcome of the trial. The investiga‐
tor  questioned  McGregor’s  friend  and  not  McGregor. 
McGregor herself notified the court about the birthday party, 
thus indicating that she recognized that it might be relevant, 
and  decreasing  the  chance  that  its  revelation  would  bring 
about any embarrassment or surprise for her. As the district 
court noted, the “nature of the investigation was relatively be‐
nign  and  there  is  no  proof  that  prejudice  was  reasonably 
likely.” See Krik, 2015 WL 5050413 at *4 (J. Shah). Moreover, 
the facts of this case are far from that of Sinclair, upon which 
Krik relies. In Sinclair, the jurors themselves were surveilled 
from the moment they left the courtroom until they went to 
sleep. Sinclair, 279 U.S. at 758. In this case, an investigator ap‐
proached a non‐juror and asked a few benign questions that 
had no bearing on the substance of the case and there was no 
evidence that the juror was intimidated or pressured by the 
investigation. 
    In  determining  whether  a  party  was  prejudiced,  a  court 
also may consider the strength of the party’s case. See Hall, 692 
F.3d  at  807  (“If,  hypothetically,  the  legitimate  evidence  pre‐
sented  by  the  State  in  a  habeas  petitioner’s  case  was  over‐
whelming, and the trial judge in such a case gave a stern pre‐
verdict warning to the jurors to only consider facts that were 
presented during trial, concerns about the prejudicial impact 
24                                                     No. 15‐3112 

of extraneous  information  might  be lessened.”).  As  we  con‐
cluded above, Krik’s proffered expert testimony on causation 
did not meet the standards required under Federal Rule 702 
and  Daubert  and  without  it  his  case  was  fatally  weak.  Krik, 
2015 WL 5050413 at *4 (J. Shah). Krik was not prejudiced by 
Mobil’s  investigation  because  judgment  in  favor  of  the  de‐
fendants was inevitable once it became clear that Krik could 
not prove causation. 
   The Appellee’s Motions to Strike Appellant’s Letter of Sup‐
plemental  Authority  is  denied.  The  decision  of  the  district 
court is affirmed in all respects, including the assignment of 
costs and fees.